Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Amendment filed March 8, 2022. Claims 1, 3, 14-20 and 23 have been canceled.  Claims 2 and 4 have been amended.  
Claims 2, 4-13, 21 and 22 are pending in the instant application and have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
In the previous Office Action mailed September 10, 2021, claim 4 was objected to for minor informalities.  This objection is withdrawn in view of Applicant’s Amendment filed March 8, 2022 to add a period at the end of claim 4.  


Claim Rejections - 35 USC § 102/103
In the previous Office Action mailed September 10, 2021, claims 1-13 were rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over U.S. Patent Publication 2015/105447 A1 to Albert Einstein College of Medicine.  These rejections are moot against claims 1 and 3 in view of Applicant’s Amendment filed March 8, 2022 to cancel these claims.  These rejections are withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed March 8, 2022 and in favor of the new 35 USC § 103 rejection as presented below:

******
In the previous Office Action mailed September 10, 2021, claims 1-3, 5 and 12 were rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over Charafeddine et al. (Journal of Investigative Dermatology, 2015 Vol. 135:2309-2318).  These rejections are moot against claims 1 and 3 in view of Applicant’s Amendment filed March 8, 2022 to cancel these claims.  These rejections are withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed March 8, 2022 and in favor of the new 35 USC § 103 rejection as presented below:


******
In the previous Office Action mailed September 10, 2021, claims 18-23 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/105447 A1 to Albert Einstein College of Medicine, in view of Charafeddine et al. (Journal of Investigative Dermatology, 2015 Vol. 135:2309-2318) (and further in view of U.S. Patent Publication 2013/296251 A1 to Dal Farra et al.  This rejection is moot against claims 18-20 in view of Applicant’s Amendment filed March 8, 2022 to cancel these claims. This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed March 8, 2022 and in favor of the new 35 USC § 103 rejection as presented below:


Applicant’s Amendment filed March 8, 2022 necessitated the new ground of rejection as presented below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Charafeddine et al. (Journal of Investigative Dermatology, 2015 Vol. 135:2309-2318) (submitted on the IDS filed May 29, 2020) in view of U.S. Patent Publication 2015/105447 A1 to Albert Einstein College of Medicine (hereinafter, “Einstein”) (submitted on the IDS filed May 29, 2020).
The claims are drawn to a method for increasing hair growth in skin comprising directly administering to the skin an amount of a siRNA or shRNA directed against a DNA or RNA encoding a human Fidgetin like-2 effective to increase hair growth in skin, wherein the skin does not have a wound in the area directly administered.
Charafeddine et al. is relevant and relied upon in its entirety and particularly teaches the use of a commercially available siRNA against Fidgeting-like 2 (FL2) FL2 siRNA (Dharmacon, ON-TARGETplus set of four), in a murine model of excisional wound, to promote the restoration of normal tissue architecture, including hair follicles.  See Figure 5A.
The siRNA of Charafeddine et al. is administered in nanoparticles (e.g. Lipofectamine).  See page 2316-2317.	
Charafeddine et al. do not teach an shRNA directed against a DNA or RNA encoding a human Fidgetin like-2.
Einstein teaches a siRNA or shRNA is targeted to NM_001013690.4 (nucleic acid encoding Human Fidgetin-like 2).  Einstein teaches the siRNA or shRNA of their invention comprises at least one 2'-sugar modification.  Einstein also discloses that the siRNA or shRNA of their invention comprises SEQ ID NOs: 3-10 of the present invention.  See Einstein, SEQ ID NOs: 3-10, paragraph 62.   Einstein teaches the siRNA or shRNA of their invention is provided in a bulk-eroding system such as polylactic acid and glycolic acid (PLGA) copolymer based microspheres or microcapsules systems.
Einstein teaches that subjects of their invention have had LASIK surgery or LASEK surgery.  In preferred embodiments, the methods of Einstein reduce scarring and stimulate neoangiogenesis.  
It should be noted that Charafeddine et al. does not necessarily teach that directly administering to the skin an amount of a siRNA directed against a DNA or RNA encoding a human Fidgetin like-2 in skin will increase hair growth in skin (per-se), however, Charafeddine et al. are clear that restoration of normal tissue architecture, including higher order structures such as hair follicles, is clearly visible in the FL2 siRNA treated wound but remain absent in controls.  See Figure 5A.  Therefore, the Examiner is interpreting this data to conclude that FL2 siRNA regenerates hair follicles, which will, in turn promote hair growth, since it is known that hair follicles are responsible for hair growth as evidenced by Sian Ferguson, 2/13/2019, “How Do Hair Follicles Function” downloaded from https://www.healthline.com/health/hair-follicle on May 17, 2022.
Furthermore, the prior art of Charafeddine et al. teaches and suggests the same method step as presently claimed.  Any underlying mechanism of action would naturally flow and be inherent to administration of the siRNA directed against a DNA or RNA encoding a human Fidgetin like-2 in skin.  That is, administration of the siRNA directed against a DNA or RNA encoding a human Fidgetin like-2 in skin would necessarily increase hair growth in skin, absent some evidence to the contrary.  See MPEP 2112.  Applicant is reminded that arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, administration of the siRNA directed against a DNA or RNA encoding a human Fidgetin like-2 in skin of Charafeddine et al. will result in increased hair growth in skin, absent evidence to the contrary.  The Examiner has provided sound basis in fact and technical reasoning that reasonably supports the determination that the allegedly inherent characteristic necessarily flows from what has been specifically disclosed within the prior art and has shifted the burden to Applicant to provide evidence to the contrary.    
Note that the Patent Office does not have the facilities and resources to provide the factual evidence needed in order to determine properties between the instantly claimed method for increasing hair growth in skin comprising directly administering to the skin an amount of a siRNA or shRNA directed against a DNA or RNA encoding a human Fidgetin like-2 effective to increase hair growth in skin and the method for increasing hair growth in skin comprising directly administering to the skin an amount of a siRNA or shRNA directed against a DNA or RNA encoding a human Fidgetin like-2 effective to increase hair growth in skin taught by the prior art of Charafeddine et al.  In the absence of evidence to the contrary, the burden is upon the Applicant to prove that the claimed method is different from the method taught by the prior art, thereby establishing patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Furthermore, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). Again, see MPEP 2112 with respect to inherency.
Before the effective filing date of the claimed invention, a method of administrating a siRNA or shRNA directed against a DNA or RNA encoding a human Fidgetin like-2 in skin was routinely used in the prior art for promoting restoration of normal tissue architecture, such as hair follicles in a subject.  The prior art to Charafeddine et al. provided clear motivation to use said siRNA or shRNA in a method of restoring hair follicles in a subject, which would in turn lead to hair growth.  
It would have been obvious and a person of ordinary skill in the art would have expected success to use the teachings, suggestion and motivation of Charafeddine et al. in view of Einstein to devise the methods as presently claimed.  
It would have been obvious to substitute the Fidgetin like-2 siRNA of Charafeddine et al. with the Fidgetin like-2 shRNA of Einstein since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  
Furthermore, one of ordinary skill in the art would have expected success at substituting one functional equivalent for another since KSR forecloses that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  Also, see M.P.E.P. §2144.07 which states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.
Therefore, it is the Examiner’s position that the invention would have been prima facie obvious before the effective filing date of the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635